DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/9/2022 have been received and entered into the case. Claims 1-5 have been canceled. Claims 6-23 are pending, Claims 12-18 and 20 have been withdrawn, and Claims 6-11, 19 and 21-23 have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (US 6,180,393 B1; 1/30/2001. Cited on IDS) in view of Pankow (WO 01/54834 A1; 8/2/2001. Cited on IDS) and McAuliffe et al (US 2010/0204079 A1; 8/12/2010.).
The instant claims recite a water-soluble solid contact lens care agent with at least one first compartment and one second compartment, comprising at least one water-soluble agent for removing or supporting the cleaning of cholesterol-containing metabolic deposits on a contact lens in the first compartment, and at least one agent in the second compartment that can neutralize a contact lens disinfection solution wherein the first compartment is dissolved more quickly in the contact lens disinfection solution as compared to the second compartment when the first compartment and the second compartment are exposed to said contact lens disinfection solution at the same time and wherein said water-soluble agent for removing or supporting the cleaning of cholesterol-containing metabolic deposits on a contact lens is a lipase with the Enzyme Commission No. 3.1.1.3 in an amount from 0.1 mg to 1.5 mg.
Sturm teaches a water-soluble solid contact lens care agent comprising at least a first and a second compartment, wherein the first compartment contains at least one agent including a protease for removing or supporting the cleaning of protein-like deposits on a contact lens, and the at least second compartment contains at least one agent being capable of neutralizing a contact lens disinfecting solution. The first compartment will dissolve quicker in a contact lens disinfecting solution than the second compartment. Both compartments can be subjected to the contact lens disinfecting solution at the same time (Abstract, col.2 line 17-28). The first compartment is enclosed by the second compartment not completely or only partially on all sides (col.2 line 41-42). The first compartment encloses the second compartment at least concentrically (col.2 line 45-46). The contact lens care agent has two axes being perpendicular to each other, wherein the first compartment is located around a first axis and the second compartment is located around a second axis (col.2 line 48-51). Proteases are suited for the metabolic deposits removing agent, and subtilisin is particularly preferred (col.2 line 28-31). The second compartment contains catalase (col.2 line 33-36), and the contact lens disinfection solution comprises aqueous hydrogen peroxide (col.3 line 49-53).

Sturm does not teach the water-soluble solid contact lens care agent comprises the claimed lipase (the at least one water-soluble agent) (claims 6 and 11).
Pankow teaches an apparatus for enzymatically cleaning a contact lens comprising lipases (Claims 1-2). In addition, McAuliffe teaches that a lipase having an activity defined as EC 3.1.1.3 (the at least one water-soluble agent) is used in cleaning compositions (para 0170), wherein said cleaning compositions include contact lenses (para 0070).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lipase in a contact lens care agent, since lipases are routinely included in contact lens care agents as evidence by Pankow and McAuliffe. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate a lipase with a reasonable expectation for successfully obtaining a contact lens care agent.

The references cited above do not teach the claimed amount of lipase (claims 6 and 21), catalase (claim 22), and subtilisin (claim 23).
However, Pankow and McAuliffe both teach that lipases are useful for cleaning contact lenses. In addition, Sturm teaches a water-soluble solid contact lens care agent comprises catalase and subtilisin, wherein subtilisin is a preferred protease suited for the metabolic deposits removing agent.
The references do identify each of the instant components as active ingredients in the composition effective to clean contact lenses. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the instant components as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the concentration of the claimed components with a reasonable expectation for successfully obtaining a contact lens care agent.

Regarding claim 19, it has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) McAuliffe does teach the claimed lipase with the Enzyme Commission No. 3.1.1.3 (para 0170).

Response to Arguments
Applicant argues that Sturm teaches proteases and not enzymes generally. Therefore, a motivation to substitute other enzymes does not follow from the teachings of Sturm. Pankow does not teach lipases more broadly. Thus, Pankow does not suggest a combination with Sturm or how such a combination would be formed since Sturm teaches a system that operates in solution. McAuliffe does not teach much of relevance, and the Examiner only relies on McAuliffe to teach particular lipases.
These arguments are not found persuasive because Sturm does teach a water-soluble solid contact lens care agent comprises at least one agent for removing or supporting the cleaning of contact lenses. Pankow does teach apparatus and method for cleaning contact lenses comprise lipases. McAuliffe does teach at least one lipase having an activity defined as EC 3.1.1.3 is included in compositions for cleaning a contact lens. Since Sturm, Pankow and McAuliffe all teach cleaning contact lenses, and Pankow and McAuliffe teach lipases are used for cleaning contact lenses. Therefore, before the effective filing date of the claimed invention, one skill in the art would have been motivated by the cited references and routine practice to incorporate lipases in a composition for cleaning a contact lens.

Applicant argues that the Examiner fails to assert teachings that establish that the concentration is a results effective variable, and the references do not teach that the concentration is a results effective variable.
These arguments are not found persuasive because Sturm does teach a water-soluble solid contact lens care agent comprises at least one agent for removing or supporting the cleaning of contact lenses. Pankow does teach apparatus and method for cleaning contact lenses comprise lipases. McAuliffe does teach at least one lipase having an activity defined as EC 3.1.1.3 is included in compositions for cleaning a contact lens. Therefore, before the effective filing date of the claimed invention, one skill in the art would have been motivated by the cited references and routine practice to incorporate optimized amount of lipases in a composition for cleaning a contact lens. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) In the instant case, applicant failed to provide data demonstrate the criticality of the claimed lipase concentration. Therefore, one skill in the art would optimize the concentration of lipase as a matter of routine experimentation to obtain a contact lens care agent.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651